DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 31 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hannuksela (US 2013/0235152) in view of Zhu (US 2010/0142613), teaches a method of decoding video data, the method comprising: receiving a video bitstream; obtaining information associated with a picture of the video bitstream, the information indicating an association between a number of functions and a number of regions of the picture; receiving, as part of the information, a first syntax element indicative of the number of regions of the picture, the number of regions including a first region of the picture and a second region of the picture, the first region and the second region being different from one another; receiving, as part of the information, a first region identifier value that identifies the first region of the picture and a second region identifier value that identifies the second region of the picture; receiving, as part of the information, a second syntax element indicative of the number of functions applicable to the number of regions, the number of functions including a first function associated with the first region and a second function associated with the second region; and determining, based on the comparison of the first region identifier value and the second region identifier value, whether to apply the first function or the second function to a sample of the picture.  However, the closest prior art does not teach comparing the first region identifier value and the second region identifier value to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487